Kiekpateick, O. J.
There is an error in the petition. The petitioners are not to designate to the surveyors the route they are to run. They are to designate only certain points, otherwise they may, by their description, limit tho surveyors to a particular line, and prevent any variation from it.
Bossell, J.,
thought that the description of the route was a necessary part of the application.
Foed, J.
Though an application may be made for two or three distinct roads in the same application, there is nothing in the statute which authorizes the application for one road, to be laid out in one or another of two designated routes.
Proceedings set aside.